247 S.W.3d 100 (2008)
STATE of Missouri, Respondent,
v.
Marvin M. BARNETT, Appellant.
No. ED 89541.
Missouri Court of Appeals, Eastern District, Division Four.
March 11, 2008.
Rosalynn Koch, Columbia, MO, for appellant.
Shaun J. Mackelprang, Mary Highland Moore, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM;
Marvin M. Barnett (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of third degree assault of a law enforcement officer, *101 Section 565.082 RSMo (2000), and driving while intoxicated, Section 577.010 RSMo (2000). Defendant was sentenced to one year of imprisonment for assault of a law enforcement officer and four years' imprisonment for driving while intoxicated, to be served consecutively. Defendant raises three points on appeal, claiming die trial court erroneously admitted two hearsay statements and evidence of uncharged misconduct.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).